        Case 4:19-cv-00068-JTJ Document 28 Filed 06/22/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

MOUNTAIN WEST FARM BUREAU                     Cause No. CV 19-68-GF-BMM-JTJ
MUTUAL INSURANCE COMPANY
INC.,                                                     ORDER

                                 Plaintiff,

            -vs-


MELISSA BANCO and SAYDEE
REEVES,

                               Defendants.

      Based on Plaintiffs’s Unopposed Motion, and for good cause appearing,

      IT IS HEREBY ORDERED that counsel for Mountain West Farm Bureau

Mutual Insurance Company, Inc., Martha Sheehy, may appear remotely at the

hearing scheduled for June 24, 2020 at 2:00. Ms. Sheehy will make arrangements

with the court staff prior to Wednesday, June 24, 2020.

      DATED this 22nd day of June, 2020.
Case 4:19-cv-00068-JTJ Document 28 Filed 06/22/20 Page 2 of 2
